DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 10/28/2020.

This action is non-final.


Response to Arguments

Arguments persuasive however a new reference is being used


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 1-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable by Wise US 2017/0048222 in view of Odryna US 9,258,609 in view of Sharatt US 20180012195 A1 .

Regarding claim 1, Wise teaches:
A method comprising: 
detecting, via a first application ([0023] search system application 100 and search app, Figs 6A-6B) executing on a computing device of a user ([0072] search app on user device through web browser), application information associated with the computing device ([0023] search system determines the native applications of the user device), 

said detection comprising analyzing registry information of said computing device, and based on said analysis, identifying said application information (registry is interpreted as a database in which applications and system components store and retrieve configuration data [0023] receives native apps from a user via a data store a data store is used to store and retrieve configured data), 

said application information comprising an identification of applications installed on the computing device and information indicating media providers (i.e. Netflix, Hulu, Amazon content providers Figs 6-8) associated with each detected application (i.e. Netflix, Hulu, Amazon applications) ([0023, 0064-0068] Figs. 6-8 teaches of determining what apps are installed on a user device); 


communicating, via the first application ([0023] search app and search system reads on first application) executing on the computing device ([0023] device 102),

over a network (Network 106), a search request for a media listing based on said detection (search system 10 queries API’s), said search request is communicated over the network to a server (API’s 120, [0029] which may be a server) associated with each identified media provider ([0023-0025, 0030] based on what applications are installed), 

said search request comprising an identifier of the user and said application information ([0023,0030, 0039] login information of the user apps or installed on user device) in order to obtain media information associated with the user from each media provider associated with each detected application ([0030] 902A, 916B [0023] teaches that the search system receives information such as user login credentials and generates a search result to display to a user as Fib 8B shows);  Good

receiving, at the computing device over the network, a search result from each media provider associated with a detected application, the search result comprising media items (movies) and media information (data associated with movies) from each media provider, the media information for each media provider indicating a user preference designated by the user for each media item specifically provided by a respective media provider that is included in the search result (906B , [0032] displays search results to the user via selectable links as shown in Figs. 6-8 from media providers such as Netflix, Hulu Amazon Instant video for the search results corresponding to the search of “batman movie”);


analyzing, via the first application executing on the computing device, the media information from each media provider included in said search result ([0026] teaches of ranking search results);


determining, via the first application executing on the computing device, an order of the search result said order determination based on the user’s media information received from each media provider, such that a media item’s position within the search result is based on a user preference provided by a respective media provider based on the analysis of the ([0026] teaches of ranking search results); 

compiling, via the first application executing on the computing device, the media items received from each media provider into an ordered media item presentation, the compilation of the ordered media item presentation is based on said determined order ([0026, 0064-0070] Fig. 8B search result customized for a user is displayed, it’s customized in that the search result is specific to the users installed apps);

creating, via the first application executing on the computing device, a customized user interface (UI) specific to the first application, said created customized UI corresponding to the compiled media item presentation ([0026, 0064-0070] Fig. 8B search result customized for a user is displayed, it’s customized in that the search result is specific to the users installed apps); and 


2US Serial No. 14/875,048Attorney Docket No. 085804.119650Response to Non-Final Office Actiondisplaying, via the first application executing on the computing device, said media item presentation within a first portion of the customized UI (i.e. item 170-1) ([0026, 0063-0070] Figs. 6A-8C search result customized for a user is displayed Fig. 8B shows various shows that are displayed such as Batman the movie), 

said display of the media item presentation enabling the computing device to render the media items in said media item presentation according to the ordering of the media item presentation and interact with said media information associated with the media items (6c the user may interact with the app state and cause Netflix to play the movie “Batman”).


The cited prior art doesn’t appear to teach of sorting media items by media information user information that is specific to each media provider. 

The media items received from each media provider into an ordered media item presentation, the ordered media item presentation comprising each media item positioned within the ordered media item presentation based on said determined order of the search result, such that a media item’s position respective to another media item’s position within the ordered media item presentation is based on a respective user preference associated with the media item provided by and associated with a respective media provider of the media item;
 the user preferences corresponding to a rating set by the user for each media item on each platform of the respective media providers;
Also doesn’t teach of media information for each item 



However Odryna teaches: [Col. 6 lines 25-65 and up] teaches of a user selecting content providers and a user selecting profiles and the applications return media items that are available to a user within each program. Col. 7 lines 1-20 the application of the platform system may sort the information based on content provided by the content provider and ordered by user preferences as well as content category. 

The media items received from each media provider into an ordered media item presentation, the ordered media item presentation comprising each media item positioned within the ordered media item presentation based on said determined order of the search result, such that a media item’s position respective to another media item’s position within the ordered media and associated with a respective media provider of the media item;
 (Col. 7 lines 19-67 teaches of ranking items by a user preferences if they’re free within different applications, content items that are not free are assumed to be less desirable to the user, some applications having settings of paid content and unpaid content and filtering based on the free content, Col. 8, lines 5-65, especially line 40 also teaches of ranking content by reviews from the third party providers websites);It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to have Wise and Odryne, to modify the Wise to include requesting a ranking based on user information as taught by Odryna, for a better result, enhancing the presentation by displaying most relevant results first. 

However Sharatt teaches:
 the user preferences corresponding to a rating set by the user for each media item on each platform of the respective media providers; (teaches of averaging from many platforms)
It would have been obvious to one of ordinary skill in the art before him before the effective filing date of the claimed invention to have Sharatt, to modify the Wise to include requesting a ranking based on user information as taught by Sharatt, for a better result, enhancing the presentation by displaying most relevant results first.


Regarding claim 2, Wise teaches:

associating a deep-linking feature with each detected application (corresponding native app), the deep-linking (embedded link in search system) feature enabling rendering of media via (different movies, Fig) each detected application solely via an interaction (selection) with the first application (search system) ([0027, 0063-0071] Figs. 6A-8C teaches of a link being selected and launching a native app from the search system) 

associating a deep-linking feature with each detected application (corresponding native app), the deep-linking (embedded link in search system) feature enabling rendering of media via (different movies) each detected application solely via an interaction with the first application (search system) ([0027, 0063-0071] teaches of a link being selected and launching a native app from the search system). 


Regarding claim 3, Wise teaches:
The method of claim 2, further comprising: 
receiving a selection by the user identifying media in the media item presentation ([0054] 6B teaches of a user selecting a link and launching netflix); 

displaying the media information related to the selected media in a second portion (i.e. Netflix 168-1) of the UI (search application interface) of the first application ([0063-0071] the search system is the first application); and Page 39 of 45Docket No. 085804.119650 (Y11306US00) NONPROVISIONAL 

displaying in a third portion of the UI a set of buttons ([0064] links 168-1 through 168-3 the entire set) corresponding to the detected applications (corresponding to Netflix, Hulu, Amazon), where each button corresponds to an individual detected application ([0064] correspond to Amazon instant video, Netflix, Hulu), said third portion displayed in connection with said second portion ([0064] item 168-1 is connected to items 168-1, 168-2 and 168-3 as it apart of that set).

Regarding claim 4, Wise teaches:
The method of claim 1, wherein opening of said detected applications ([0064] i.e. amazon instand video) results in a display of individual user interfaces (UI) respective to each detected application ([0064] opens up Netflix), and said customized UI is separate and distinct from each detected application UI ([0063-0071] each detected UI, of Fig. 6B is different than the resulting UI Fig. 6C).

Regarding claim 5, Wise teaches:
The method of claim 3, further comprising: receiving a second selection by the user respective to one of the displayed buttons ([0064-0071] user may interact with an app state in order to render a video, Fig. 6 would be the first selection and Fig. 8A-C would be a second selection); and 

opening the application associated with the selected button via the deep-linking feature in order to render the media identified by the first selection ([0064-0071] Figs. Fig. 8C select item 170-8 in order to render a video in Amazon instant video ).

Regarding claim 6, Wise teaches:
([0026-0033, 0064-0071] teaches of detecting which applications are used for media information on the user device).

Regarding claim 7, Wise teaches:
The method of claim 6, wherein said rendering of media content comprises at least one of streaming media and downloading media for playback ([0035] teaches of media streaming apps as well as Netflix which is notoriously used for streaming media).

Regarding claim 8, Wise teaches: 
The method of claim 1, wherein said media information obtained from the media providers is based on the user identifier, wherein the media information is selected based on user information associated with each media provider respective to the user ([0026-0033] teaches of obtaining search information based on user login information for apps).

	Regarding claim 9, Wise teaches:
The method of claim 1, further comprising: receiving a request from the user to open the first application (web browser app), wherein said determine an order of the received media information of the application information is based on said open request (the user has to open the browser in order to make a search) ([0039] teaches that the search app is a browser app, examiner interprets this to mean that to make a search the user has to open this browser which is notoriously well known in the art to do, than make a search as a paragraphs [0026-0033] explains it’s inherent for a user to open a browser in order to use it). 


	

Regarding claim 13 and 20, these claims are similar in scope to claim 1 except it teaches of a computer which are shown as user devices in Wise Fig. 1

Claim 14 is similar in scope to claim 2 and rejected for similar reasons.
Claim 15 is similar in scope to claim 3 and rejected for similar reasons.
Claim 16 is similar in scope in claim 4 and rejected for similar reasons. 
Claim 17 is similar in scope to claim 5 and rejected for similar reasons.
Claim 18 is similar in scope to claim 6 and rejected for similar reasons.
Claim 19 is similar in scope to claim 8 and rejected fort the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Norris whose telephone number is 571-270-0603 and fax number of 571-270-9866, examiner Norris prefers interview agenda’s to be sent to Benjamin.Norris@Uspto.gov and to CC Cesar.paula@uspto.gov, but can also be sent to examiner Norris’ fax number.  The examiner can normally be reached on 10AM-6PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BENJAMIN NORRIS/
Examiner, Art Unit 2177

/CESAR B PAULA/           Supervisory Patent Examiner, Art Unit 2177